                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


Cheryl Ackerman,                                     Civ. No. 18-11860 (KM)

                 Plaintiff,

                      V.


David Wolff, Esq.
                                                             OPINION
                 Defendant.



      The plaintiff, Cheryl Ackerman, has brought a series of actions and
applications, most in the form of appeals from orders of the Bankruptcy Court
in Case No. 17-7032. Because of repetitive filings seeking the same relief, the
bankruptcy court entered an order limiting the filing of new motions. This
court’s most recent ruling dismissed a bankruptcy appeal as moot in light of
the court-ordered sale of Ms. Ackerman’s property. (18 cv 8045 DE 34) Now
Ms. Ackerman has brought a civil complaint against the trustee in bankruptcy,
David Wolff, asserting many of the same matters that were the subject of her
bankruptcy appeals. By order and opinion dated March 6, 2019, I dismissed
the complaint in this matter (a) because the plaintiff, despite the grant of
extensions, had not served the complaint, and (b) on screening pursuant to the
infonnapauperis statute, 28 U.S.C. § 19 15(e), because the complaint did not
state an intelligible federal-law cause of action. The clerk closed the file, as
directed.
      On March 26, 2019, the plaintiff filed an “Emergent Motion.” (DE 18) It is
in substance a motion for reconsideration, and I treat it as such. It contains a
number of disjointed medical complaints and financial grievances, many of
which presumably were the subject of bankruptcy court proceedings. Much of
the relief sought seems to be directed at reopening or reversing the orders of
the bankruptcy court, although this particular action is not an appeal from

                                          1
such orders.
      In short, there is no argument in this motion that was not or could not
have been brought in the earlier proceedings. There is no basis to grant
reconsideration. See D.N.J. Loc. Civ. It 7.1(i); North River Ins. Co. v. CIGNA
Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995).
                                        ORDER
      IT IS this   29th   day of March, 2019
      ORDERED that the motion (DE 18) is DENIED, and that this action is
and remains DISMISSED for the reasons expressed in my earlier Opinion and
Order (DE 16, 17).




                                                   KEVIN MCNULTY
                                                   United States District Judge




                                               2
